WHEREAS, In a proceeding conducted by the Kansas Board for Discipline of Attorneys to inquire into a complaint alleging professional misconduct by WILLIAM E. GLENN, an attorney duly licensed to practice in the State of Kansas, and
WHEREAS, following a full hearing as to such complaint, the Board found that William E. Glenn in his representation of a client had (1) failed to act competently in violation of Rule 225 of this court, DR 6-101(A)(l) and (2); and (2) was guilty of misconduct in violation of Rule 225 of this court, DR 1-102(A)(6), and
WHEREAS, the Board has made a written recommendation to this court that said William E. Glenn be disciplined by “Public Censure” as provided by Rule 203(a)(3) of this court (224 Kan. lxxxi), and
WHEREAS, a copy of the report, findings and recommendation of the Board was mailed to the said William E. Glenn on April 14, 1979, along with a citation directing him to file with the court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
WHEREAS, William E. Glenn has failed to file any such exceptions, and
WHEREAS, on the 8th day of June, 1979, after notice given, a hearing was held before the court wherein Arno Windscheffel, Disciplinary Administrator, appeared for the Board and the State of Kansas, and William E. Glenn failed to appear either in person or by an attorney, and
WHEREAS, upon consideration of the record and the statements of the Disciplinary Administrator, and being fully advised in the premises, the court accepts the report, findings and recommendations of the Kansas Board for Discipline of Attorneys;
Now, Therefore, it is by the Court, Considered, Ordered and Adjudged that the said William E. Glenn be and he is hereby disciplined by public censure and that he pay the costs of these proceedings.
*365It is Further Ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court, dated this 14th day of July, 1979.